                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Ruth Waddell Garrison,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:20-cv-00274-KDB
                                       )
                 vs.                   )
                                       )
   Commissioner of Social Security,    )
                                       )
              Defendant                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 10, 2021 Order.

                                               September 10, 2021




        Case 1:20-cv-00274-KDB Document 22 Filed 09/10/21 Page 1 of 1
